DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         SCOTT A. MCCUAIG,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-2927

                               [June 18, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth A. Scherer,
Judge; L.T. Case No. 12-003032CF10A.

   Scott A. McCuaig, Milton, pro se.

   No appearance required by appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.